Title: From George Washington to Marinus Willett, 5 March 1783
From: Washington, George
To: Willett, Marinus


                        
                            Sir
                            Head Quarters 5th March 1783
                        
                        I have been favoured with your Letter of the 19th of Febry—announcing the failure of your Attempt against
                            Oswego.
                        Unfortunate as the Circumstance is, I am happy in the persuasion that no Imputation or reflection can justly
                            reach your Character; and that you are enabled to derive much Consolation from the animated Zeal,
                            fortitude & Activity of the Officers & Soldiers who accompanied you—The failure, it seems, must be
                            attributed to some of those unaccountable Events, which are not within the controul of human Means; and which, tho they
                            often occur in military life, yet require, not only the fortitude of the Soldier, but the calm reflection of the
                            Philosopher, to bear.
                        I cannot omit expressing to you the high Sense I entertain of your persevering Exertions & Zeal on
                            this Expedition; and beg you to accept my warm Thanks on the Occasion—And that you will be pleased to communicate my
                            Gratitude to the Officers & men who acted under your Command, for the Share they had in that Service. With much
                            Esteem & Regard I am Sir Your most Obedient Servt
                        
                        
                            Go: Washington
                            
                        
                    